Citation Nr: 0535021	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  03-36 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is a veteran for the purpose of 
establishing entitlement to VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel





INTRODUCTION

The appellant alleges he had Philippine guerilla service 
during World War II.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2003 
determination by the Manila RO denying the appellant's claim 
seeking benefits because he is not a veteran.  Because 
veteran status of the person seeking benefits (on whose 
service a claim for VA benefits is based) is a threshold 
requirement for establishing entitlement to such benefits, 
that is the matter before the Board.  The appellant requested 
a videoconference hearing.  In April 2005, with the 
appellant's agreement, the RO instead scheduled the appellant 
for a Travel Board hearing in June 2005.  He did not appear 
for the hearing when scheduled.


FINDING OF FACT

The service department has certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces.


CONCLUSION OF LAW

The appellant is not a veteran and is not eligible for VA 
benefits.  38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.40, 3.41, 3.203 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), does not apply in the 
instant case.  The only issue before the Board is whether the 
appellant had qualifying service to establish veteran status; 
if not, he is not a proper claimant for VA benefits.  The 
record includes service department certification of 
nonservice.  Because qualifying service and how it may be 
established are outlined in statute and regulation and 
because service department certifications of service are 
binding (and dispositive unless there is evidence suggesting 
that a request for recertification of service is necessary), 
the Board's review is limited to interpreting the pertinent 
law and regulations.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that when the interpretation of a 
statute is dispositive of the issue on appeal, neither the 
duty to assist nor the duty to notify provisions of the VCAA 
are implicated.  The Court has recognized that enactment of 
the VCAA does not affect matters on appeal from the Board 
when the question is limited to statutory interpretation.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231- 32 (2000).  

Nonetheless, the RO sent the appellant a letter in April 2003 
notifying him that they were in the process of verifying his 
service, and advising him of what documents he should submit 
to assist in the matter.  An October 2003 statement of the 
case explained the basis for the denial of the claim, 
outlined the evidence considered, and outlined the 
controlling regulations.  The appellant has not submitted any 
evidence suggesting that recertification of his service or 
nonservice is necessary. 

II.	Factual Background

The appellant contends that he had active service with a 
Philippine guerilla unit from June 1942 until April 1945.  He 
has submitted affidavits from former Philippine guerilla 
members essentially attesting that their own service has been 
recognized, that the appellant served along with them, and 
that he missed out on certification as a guerilla member in 
part because of his illness at the time of his unit's 
certification.  He has also submitted his own affidavit 
indicating that he had Philippine guerilla service.

In May 2003, the National Personnel Records Center (NPRC) 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.

III.	Law and Regulations

VA Compensation and Pension Benefits are payable to veterans 
who meet evidentiary/qualifying requirements.  38 U.S.C.A. §§ 
1110, 1521. 

"Veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable. 38 U.S.C.A. § 101; 
38 C.F.R. § 3.1(d).  Recognized Philippine guerilla service 
(under a commissioned U.S. officer or a commissioned officer 
of the Commonwealth Army, recognized by and cooperating with 
U.S. Forces) is qualifying service for VA compensation 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  Service 
department certifications will be accepted as establishing 
both recognized guerilla service and unrecognized guerilla 
service (under a recognized commissioned officer, who was a 
former member of the U.S. Armed Forces or the Commonwealth 
Army).  38 C.F.R. § 3.40(d)(2).  The active service of 
members of the irregular forces guerilla will be the period 
certified by the service department.  38 C.F.R. § 3.41(d).  
See also Duro v. Derwinski, 2 Vet. App. 530 (1992).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  When the claimant does not submit 
evidence of service or the evidence does not meet the 
requirements of this section, the VA shall request 
verification of service from a service department.  38 C.F.R. 
§ 3.203(c).  




IV.	Analysis

The documents submitted by the appellant do not meet the 
first requirement of 38 C.F.R. § 3.203(a) as they are not 
documents issued by a United States service department.  The 
appellant has not submitted a DD Form 214, a Certification of 
Release or Discharge from Active Duty, or an original 
Certificate of Discharge from the U.S. Armed Forces.  
Therefore, VA sought service department verification whether 
the appellant served in the U.S. Armed Forces in the 
Philippines (and specifically whether has had guerilla 
service as alleged).  In May 2003, the service department 
(via the NPRC) certified that it had no record of the 
appellant serving as a member of the Philippine Commonwealth 
Army, including the recognized guerillas, in the service of 
the U.S. Armed Forces.  This certification is binding on VA; 
VA has no authority to change or amend the finding.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  Moreover, the appellant 
has provided no further evidence that would warrant a request 
for re-certification from the service department.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  

Accordingly the Board finds that the appellant did not have 
the requisite service and is not a veteran so as to establish 
basic eligibility for VA benefits.  Since the law is 
dispositive in this matter, the claim must be denied because 
of the absence of legal merit or entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal to establish veteran status for the appellant and 
his basic entitlement to VA benefits is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


